Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 1 of 67 PageID #:877




      EXHIBIT 1
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 2 of 67 PageID #:877




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )

                           STIPULATION OF SETTLEMENT
     Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 3 of 67 PageID #:877




           This Stipulation of Settlement ("Stipulation") dated May 7, 2019 is entered into by and

through the Parties' respective undersigned counsel among and between: (i) plaintiffs Travis Dorvit

and Michael Martin, individually and derivatively on behalf of nominal defendant Power Solutions

International, Inc. ("PSI" or the "Company"); (ii) nominal defendant PSI; and (iii) defendants

Shaojun Sun, Jiang Kui, Jason Lin, Leslie A. Coolidge, Frank P. Simpkins, Gary Winemaster,

Kenneth Winemaster, Daniel P. Gorey, Jay Hansen, Ellen R. Hoffing, Kenneth Landini, Michael

P. Lewis, and Mary E. Vogt (collectively, the "Individual Defendants," together with PSI,

"Defendants") (collectively, the "Parties"). 1 This Stipulation is intended by the Parties to fully,

finally, and forever compromise, resolve, discharge, and settle the Released Claims against the

Released Persons and dismiss the Action with prejudice, upon the terms and subject to the

conditions set forth herein.

      I.        RELEVANT BACKGROUND OF THE ACTION AND SETTLEMENT
                NEGOTIATIONS

           A.     Procedural History of the Consolidated Action

           Plaintiff Travis Dorvit filed this Action (the "Dorvit Action") on February 10, 2017 in the

United States District Court for the Northern District of Illinois, asserting claims for breach of

fiduciary duty against defendants Gary Winemaster, Kenneth Winemaster, Eric A. Cohen, Daniel

P. Gorey, Jay Hansen, Ellen R. Hoffing, Kenneth Landini, Michael P. Lewis, and Mary E Vogt

and claims for unjust enrichment against certain defendants for the compensation they received

based on PSI's overstated financial results. ECF No. 1. On April 3, 2018, another derivative action

was filed in the United States District Court for the Northern District of Illinois, captioned, Martin

v. Winemaster, et al., Case No. 1:18-cv-02386 (the "Martin Action"). On June 28, 2018, the parties



1
    All capitalized terms are defined in Section IV.1. infra, unless otherwise noted.



                                                  -1-
   Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 4 of 67 PageID #:877




to the Dorvit and Martin Actions jointly moved to consolidate the actions (the "Consolidated

Action" or "Action") and this motion was granted on July 3, 2018. ECF No. 42. Plaintiffs filed

the Verified Second Amended Stockholder Direct and Derivative Complaint (the "Second

Amended Complaint") on July 17, 2018. ECF No. 48. The Second Amended Complaint also

alleged claims for breach of fiduciary duty, unjust enrichment, waste of corporate assets, and for

failure to hold an annual meeting of stockholders.

       Prior to filing the Dorvit and Martin Actions, Plaintiffs' Counsel devoted significant efforts

to investigate and assess the derivative claims, including, but not limited to: (i) inspecting,

analyzing, and reviewing public information pertaining to the alleged wrongdoing, including PSI's

public filings with the U.S. Securities and Exchange Commission ("SEC"), press releases,

announcements, transcripts of investor conference calls, securities analysts' reports, advisories,

media reports, and news articles; (ii) researching the applicable law with respect to the derivative

claims to be asserted and the potential defenses thereto; (iii) conducting an analysis of the potential

and actual damages resulting from the alleged wrongdoing; and (iv) drafting and filing their

respective complaints.

       On October 1, 2018, nominal defendant PSI and the Individual Defendants moved to

dismiss the Second Amended Complaint pursuant to Rule 23.1 and Rule 12(b)(6) of the Federal

Rules of Civil Procedure. ECF Nos. 65 and 69. Plaintiffs filed an omnibus opposition to the

motions to dismiss on November 30, 2018, as well as a motion to strike certain exhibits in

Defendants' motions to dismiss. ECF Nos. 73 and 74. Defendants filed reply briefs and a joint

opposition to Plaintiffs' motion to strike on January 14, 2019. ECF Nos. 75, 78, and 79. The

motions to dismiss have been fully briefed, but a hearing had not been scheduled and no decision




                                                 -2-
   Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 5 of 67 PageID #:877




had been issued as of the time that the Parties notified the Court that they had reached an

agreement-in-principle to resolve the Action. ECF No. 81.

       B.      The Securities Class Action

       On August 22, 2016, a related securities class action was filed in this Court against the

Company and several of its officers for alleged violations of sections 10(b) and 20(a) of the

Securities Exchange Act of 1934, and Rule 10b-5 promulgated thereunder, captioned Gupta v.

Power Solutions International, Inc., et al., Case No. 1:16-cv-08253 (N.D. Ill.) ("Securities Class

Action"). On October 7, 2016, another class action complaint captioned, Stout v. Power Solutions,

Inc., et al., Case No. 1:16-cv-09599 was filed with the Court. The two class actions were

consolidated on January 19, 2017. Securities Class Action, ECF No. 40.

       On January 22, 2019, the parties in the Securities Class Action entered into a Stipulation

and Agreement of Settlement that provides for $8.5 million payment to the settlement class.

Securities Class Action, ECF No. 135-1. This settlement was preliminarily approved by the Court

on January 24, 2019, and a final approval hearing for the settlement is scheduled for May 13, 2019.

Securities Class Action, ECF No. 139.

       C.      The Litigation Demand

       On August 16, 2018, PSI stockholder Bruce Fisher sent a stockholder litigation demand

("Litigation Demand") to PSI's Board demand that it take action to remedy alleged breaches of

fiduciary duties and other alleged violations of law by certain current and former officers and

directors of PSI. Over the next seven months, counsel for Mr. Fisher and the Company exchanged

numerous letters regarding the Litigation Demand. Then on March 29, 2019, counsel for Mr.

Fisher sent a letter to defense counsel outlining terms for the potential settlement for the benefit of

PSI to resolve the potential derivative claims detailed in the Litigation Demand.




                                                 -3-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 6 of 67 PageID #:877




       D.      The Settlement of the Action and Mediation Efforts

       After Plaintiffs sent a settlement demand to Defendants to explore whether Defendants

were interested in attempting to settle this difficult and complex stockholder derivative matter

efficiently and in the best interests of the Company, the Parties agreed to seek the aid of

experienced mediator, Robert A. Meyer, Esq. of JAMS (the "Mediator"), to assist the Parties. On

October 29, 2018, the parties to this Action participated in a mediation session in Chicago, but

were unable to agree on a settlement at that time.

       After the October 29, 2018 mediation, the Parties continued arm's-length settlement

negotiations over the next several months. On January 8, 2019, Plaintiffs sent Defendants another

settlement demand proposing monetary relief and corporate governance reforms designed to

address Defendants' alleged breach of fiduciary duties and to improve the independence and rigor

of the Board and committee oversight of core operations. Extensive settlement negotiations aimed

at reaching a resolution of the derivative claims in the best interests of the Company soon followed.

In support of these settlement discussions, Plaintiffs' Counsel spent significant efforts reviewing

PSI's corporate governance structures and policies, researching corporate governance issues and

best practices, and formulating proposed corporate governance reforms. Thereafter, negotiations

continued and the Parties exchanged several additional written settlement proposals.

       On April 9, 2019, the Parties participated in a second formal in-person mediation before

the Mediator in Los Angeles.       At the conclusion of the mediation, the Parties reached an

agreement-in-principle to resolve the Action. Thereafter, the Parties memorialized the basic

Settlement terms and executed a Binding Settlement Term Sheet on April 11, 2019 (the "Term

Sheet").

       The Parties are in agreement that a settlement on the terms and subject to the conditions

set forth in this Stipulation is fair, adequate, and reasonable. The Parties agree that the Settlement


                                                -4-
      Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 7 of 67 PageID #:877




confers substantial benefits to PSI and its stockholders and that the Action and Litigation Demand

were material factors in the substantial benefits achieved.

II.      PLAINTIFFS' CLAIMS AND BENEFITS OF SETTLEMENT

         Plaintiffs believe that the claims asserted in the Action have merit. However, Plaintiffs

recognize and acknowledge the expense and length of continued proceedings necessary to

prosecute the Action against the Individual Defendants through trial and through appeals.

Plaintiffs have also taken into account the uncertain outcome and the risk of any litigation,

especially in complex actions such as the Action, as well as the difficulties and delays inherent in

such litigation. Plaintiffs are also mindful of the inherent problems of proof and possible defenses

to the claims asserted in the Action. The Settlement set forth in this Stipulation confers substantial

benefits upon PSI and its stockholders, and is in the best interests of PSI and its stockholders.

III.     DEFENDANTS' DENIALS OF WRONGDOING AND LIABILITY

         Each of the Defendants has expressly denied and continues to deny all of the claims and

contentions alleged, or which could have been alleged, in the Action or similar such actions

(including Rebscher v. Winemaster, et al., Case No. 2017-CH-06517 (Illinois Circuit Court of

Cook County, Chancery Division filed May 5, 2017) (consolidated with McClenney v.

Winemaster, et al., Case No. 2017-CH-06481 (Illinois Circuit Court of Cook County, Chancery

Division filed May 5, 2017))), including that PSI has suffered damage by or as a result of the

conduct alleged in the Action or similar such actions.

         Nonetheless, in order to eliminate the burden, expense, and risks inherent in the litigation,

Defendants have concluded that it is desirable that the Action be fully and finally settled in the

manner and upon the terms and conditions set forth in this Settlement. Neither this Stipulation,

nor the Settlement, nor the Term Sheet, nor any act performed or document executed pursuant to

or in furtherance of this Stipulation or the Settlement, nor any negotiations, discussions, actions,


                                                 -5-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 8 of 67 PageID #:877




and proceedings in connection with the Stipulation: (a) is or may be deemed to be or may be

offered, attempted to be offered, or used in any way by the Parties or any other person as a

presumption, a concession, an admission, or evidence of any fault, wrongdoing, or liability of the

Parties or of the validity of any Released Claims; or (b) is or may be deemed to be or may be used

as a presumption, concession, admission, or evidence of any liability, fault, or omission of any of

the Released Persons in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal. Neither this Stipulation, nor the Settlement, nor the Term

Sheet, nor any act performed or document executed pursuant to or in furtherance of this Stipulation

or the Settlement, nor any negotiations, discussions, actions, and proceedings in connection with

the Stipulation or Settlement, shall be admissible in any proceeding for any purpose, except to

enforce the terms of the Settlement, and except that the Released Persons may file this Stipulation

and/or the Judgment in any action that may be brought against them to support a defense or

counterclaim, including those based on the principles of res judicata, collateral estoppel, full faith

and credit, release, standing, good faith settlement, judgment bar or reduction, or any other theory

of claim preclusion or issue preclusion.

IV.    TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

Plaintiffs (on behalf of themselves and derivatively on behalf of PSI), the Individual Defendants,

and PSI, each by and through their respective counsel, in consideration of the benefits flowing to

the Parties from the Settlement, and subject to the approval of the Court, that the claims asserted

in the Action and the Released Claims shall be finally and fully compromised, settled, and released,

and the Action shall be dismissed with prejudice and with full preclusive effect as to all Parties,

upon and subject to the terms and conditions of this Stipulation, as follows:




                                                -6-
   Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 9 of 67 PageID #:877




       1.      Definitions

       As used in this Stipulation, the following terms have the meanings specified below:

       1.1.    "Action" means the consolidated action captioned, Dorvit, et al. v. Winemaster, et

al., Case No. 1:17-cv-01097 (N.D. Ill.).

       1.2.    "Board" means the Board of Directors of PSI.

       1.3.    "Corporate Governance Reforms" means the corporate governance reforms

specified in Section IV.2., infra.

       1.4.    "Court" means the U.S. District Court for the Northern District of Illinois.

       1.5.    "Current PSI Stockholders" means any Persons who owns PSI common stock as of

the date upon which the Judgment approving the Settlement becomes final, excluding the

Individual Defendants, the current officers and directors of PSI, members of their immediate

families, and their legal representatives, heirs, successors, or assigns, and any entity in which

Individual Defendants have or had a controlling interest.

       1.6.    "PSI" or the "Company" means nominal defendant Power Solutions International,

Inc., a Delaware Corporation, and its predecessors, successors, subsidiaries, affiliates, divisions,

and assigns.

       1.7.    "Defendants" means collectively nominal defendant PSI and the Individual

Defendants. "Defendant" means, individually, any of the Defendants.

       1.8.    "Effective Date" means the first date by which all of the events and conditions

specified in paragraph 6.2 herein have been met and have occurred.

       1.9.    "Execution Date" means the date this Stipulation has been signed by all the

signatories through their respective counsel.

       1.10.   "Fee and Expense Amount" means the agreed upon sum to be paid for all of

Plaintiffs' attorneys' fees and expenses, subject to Court approval.


                                                -7-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 10 of 67 PageID #:877




       1.11.   "Final" means the date upon which the last of the following shall occur with respect

to the Judgment approving this Stipulation, substantially in the form of Exhibit D attached hereto:

(1) the expiration of all time to file a notice of appeal or other review of the Judgment; (2) if any

appeal or other review of such Judgment is filed, the court of appeals has either affirmed the

Judgment or dismissed that appeal and the time for any reconsiderations or further appellate review

has passed; or (3) if a higher court has granted further appellate review, that court has either

affirmed the underlying Judgment in all material respects or affirmed the court of appeal's decision

affirming the Judgment or dismissing the appeal. For purposes of this paragraph, an "appeal" shall

not include any appeal that concerns only the issue of attorneys' fees and expenses or the payment

of an Incentive Amount. Any proceeding or order, or any appeal or petition for a writ of certiorari

pertaining solely to the application for attorneys' fees, costs, or expenses, shall not in any way

delay or preclude the Judgment from becoming Final.

       1.12.   "Incentive Amount" means an award in the amount of 2,000 to each of the Plaintiffs

for which Plaintiffs' Counsel may apply to the Court, only to be paid upon Court approval, in

recognition of Plaintiffs' commitment and dedication to the Company's derivative claims in the

prosecution and settlement of the Action. Any Incentive Amount shall be paid to Plaintiffs from

the Fee and Expense Amount.

       1.13.   "Individual Defendants" means Shaojun Sun, Jiang Kui, Jason Lin, Leslie A.

Coolidge, Frank P. Simpkins, Gary S. Winemaster, Kenneth Winemaster, Daniel P. Gorey, Jay

Hansen, Ellen R. Hoffing, Kenneth Landini, Michael P. Lewis, and Mary E. Vogt.

       1.14.   "Judgment" means the [Proposed] Final Judgment and Order of Dismissal to be

rendered by the Court, substantially in the form of Exhibit D attached hereto.




                                                -8-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 11 of 67 PageID #:877




       1.15.   "Liaison Counsel" means Andrews & Springer LLC, Zimmerman Law Offices,

P.C., and Morrissey & Donahue LLC.

       1.16.   "Notice" means the Notice of Pendency and Proposed Settlement of Stockholder

Actions, substantially in the form of Exhibit B attached hereto.

       1.17.   "Parties" mean collectively, the Plaintiffs, nominal defendant PSI, and the

Individual Defendants. "Party" means individually, any of the Parties.

       1.18.   "Person" means an individual, corporation, limited liability corporation,

professional corporation, partnership, limited partnership, limited liability partnership, association,

joint stock company, estate, legal representative, trust, unincorporated association, government or

any political subdivision or agency thereof, and any business or legal entity and their spouses,

heirs, predecessors, successors, representatives, or assignees.

       1.19.   "Plaintiffs" mean Travis Dorvit and Michael Martin.             For purposes of this

Stipulation, Plaintiffs also includes Bruce Fisher who had previously made the Litigation Demand

on PSI's Board of Directors.

       1.20.   "Plaintiffs' Counsel" means Kessler Topaz Meltzer and Check LLP, Robbins

Arroyo LLP, and Johnson Fistel, LLP.

       1.21.   "Preliminary Approval Order" means the proposed order preliminarily approving

the Settlement, providing for Notice, and setting a date for the Settlement Hearing to be rendered

by the Court, substantially in the form attached hereto as Exhibit A.


       1.22.   "Released Claims" means, collectively, any and all claims, actions, suits, debts,

rights, liabilities, and causes of action of every nature, including both known and Unknown Claims

(as defined in Section 1.29) whether suspected or unsuspected, whether contingent or non-

contingent, whether accrued or unaccrued, whether or not concealed or hidden, whether factual or



                                                 -9-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 12 of 67 PageID #:877




legal, and for any remedy whether at equity or law, that were, could have been, or might have been

asserted from the beginning of time through the date of entry of final judgment, by PSI or any PSI

stockholder on behalf of PSI against the Released Persons, that arise out of or relate to, in whole

or part, directly or indirectly: (i) any action or omission or failure to act alleged, or which could

have been alleged, relating to any of the matters, facts, or events in the Action; and/or (ii) the

Settlement, including the payments provided for in this Stipulation, but excluding any claims to

enforce the Settlement. Excluded from the scope of Released Claims are any claims addressed in

Section 4.4 herein and the claims alleged in the Securities Class Action.

           1.23.   "Released Persons" means collectively, each of the Defendants and each of the

Defendants' past or present agents, officers, directors, employees, attorneys, insurers, co-insurers,

reinsurers, spouses, immediate family members, heirs, executors, personal representatives, estates,

administrators, trusts, predecessors, successors, and assigns or other individual or entity in which

any Individual Defendant or PSI has a controlling interest, and each and all of their respective past

and present officers, directors, employees, agents, affiliates, parents, subsidiaries, divisions,

attorneys, accountants, auditors, advisors, insurers, co-insurers, re-insurers, heirs, executors,

personal representatives, estates, administrators, trusts, predecessors, successors, and assigns.

           1.24.   "Releasing Parties" means Plaintiffs (both individually and derivatively on behalf

of PSI), Plaintiffs' Counsel, Liaison Counsel, PSI, any other Current PSI Stockholders and each

and all members of their families, heirs, administrators, predecessors, successors, parent entities,

subsidiaries, affiliates, custodians, agents, representatives, executors, assigns, estates, trusts,

trustees, and trust beneficiaries. "Releasing Party" means, individually, any of the Releasing

Parties.




                                                 - 10 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 13 of 67 PageID #:877




       1.25.   "Securities Class Action" means the consolidated securities class action captioned

Giunta v. Power Solutions International Inc., et al., No. 1:16-cv-08253 filed in this Court.

       1.26.   "Settlement" means mean the Settlement documented in this Stipulation.

       1.27.   "Settlement Hearing" means the hearing set by the Court to consider final approval

of the Settlement.

       1.28.   "Stipulation" means this Stipulation of Settlement.

       1.29.   "Unknown Claims" means any Released Claims which Plaintiffs or Defendants do

not know of or suspect to exist in his, her, or its favor at the time of the release of the Released

Persons that, if known by him, her, or it might have affected his, her, or its settlement with, and

release of, the Released Persons, including claims based on the discovery of facts in addition to or

different from those which he, she, or it knows or believes to be true with respect to the Released

Claims. With respect to any and all Released Claims, the Parties agree that upon the Effective

Date, the Parties expressly waive the provisions, rights, and benefits conferred by or under

California Civil Code section 1542, or any other law of the United States or any state or territory

of the United States, or principle of foreign or common law, which is similar, comparable, or

equivalent to section 1542, which provides:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
       CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
       TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
       RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
       MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
       DEBTOR OR RELEASED PARTY.

The Parties acknowledge that they may hereafter discover facts in addition to or different from

those now known or believed to be true by them, with respect to the subject matter of the Released

Claims, but it is the intention of the Parties to completely, fully, finally, and forever compromise,

settle, release, discharge, and extinguish any and all Released Claims, known or unknown, suspect



                                               - 11 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 14 of 67 PageID #:877




or unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent, which do

now exist, or heretofore existed, or may hereafter exist, and without regard to the subsequent

discovery of additional or different facts. The Parties acknowledge that the foregoing waiver was

separately bargained for and is a key element of this Stipulation of which this release is a part.

        2.      Monetary Relief and Corporate Governance Reforms

        2.1.    In connection with the Settlement of the Action, the Individual Defendants shall

cause to be paid $1,875,000 to a settlement fund (the "Settlement Fund"), subject to the terms of

Section 5.1 herein.

        2.2.    In addition, PSI shall, within thirty (30) days of the issuance of an order approving

the settlement of the Action, adopt resolutions and amend appropriate committee charters to

implement the Corporate Governance Reforms set forth below, which PSI shall maintain for a

period of not less than four (4) years, so long as the Company remains a public company. The

Parties agree that the initiation, prosecution, and settlement of the Action and Litigation Demand

were material factors in the Corporate Governance Reforms described below. The Parties further

agree that the Corporate Governance Reforms confer a substantial benefit to PSI as part of the

Settlement of the Action and Litigation Demand.

        2.2.1. Audit Committee Charter

                A.      The Audit Committee Charter shall be amended as follows:

                1.      Paragraph B.3(a) shall be revised to require that the Audit Committee meet

at least six times per year.

                2.      Paragraph C.1(e) shall be revised to reflect the changes to the Internal Audit

Department as set forth in Sections 2.2.2.A and 2.2.2.B below.

                3.      The beginning of Paragraph C.1(h) shall be revised to say "The Committee

shall conduct quarterly meetings with the Auditors...."


                                                - 12 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 15 of 67 PageID #:877




               4.      The beginning of Paragraph C.2(d) shall be revised to say "The Committee

shall, on a quarterly basis, discuss and review with management...." The final sentence of

Paragraph C.2.(d) shall be revised to say "The Committee shall, on an annual basis, review the

Company's procedures...."

               5.      The second sentence of Paragraph C.5(c) shall be revised to state: "The

Committee shall cause a current version of its Charter to be published on the Company's website"

consistent with Section 2.2.5. below.

       2.2.2. Internal Audit Department

               A.      The Director of Internal Audit shall report directly to the Audit Committee,

communicate at least quarterly with the Chief Financial Officer, Chief Executive Officer and Audit

Committee, attend all Audit Committee meetings, and meet at least quarterly with the Audit

Committee.

               B.      The Director of Internal Audit shall be an executive no less senior than a

Vice President. The Director of Internal Audit shall have full and free access to the Audit

Committee and vice versa.

               C.      Annually, the Director of Internal Audit shall report the audit findings to

the Audit Committee, including which findings may relate to the effectiveness and adequacy of

the Company's internal controls, risk management and governance processes.

               D.      The Director of Internal Audit shall keep the Audit Committee informed of

emerging trends in relevant internal control issues and internal audit matters and provide the Audit

Committee with a report of outstanding audit issues and the current status of management's efforts

to resolve and improve the control environment.




                                               - 13 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 16 of 67 PageID #:877




               E.      The Internal Audit Department shall keep a log tracking analysis, proposals,

and recommendations provided to other departments or management regarding internal controls

and accounting and auditing procedures, including the time and place (if applicable) that such

information was provided, and any deadlines related thereto.

       2.2.3. Annual Meeting

       The Company shall hold an annual meeting of its stockholders for the election of directors

and to conduct other important business within forty-five (45) days after the filing of its proxy

statement. If for any reason the Company needs to alter this filing schedule, it will promptly notify

stockholders via a Form 8-K filed with the SEC.

       2.2.4. Board and Board Committees

       The Board shall amend the Company's Bylaws and Corporate Governance Guidelines to

require that the Board maintain standing Audit, Compensation, and Nominating and Governance

Committees.

       2.2.5. Publication of Governance Documents and Information

       PSI shall make all Board committee charters, biographies of the Company's Directors and

Officers, and a chart or list identifying the members of each Board committee publicly available

by posting such information to the "Investor Relations" section of its website. Such information,

as well as the governance documents already available on the Company's website, shall be kept

up-to-date. The biographies of each Director shall state if such director is a designee of Weichai.

       2.2.6. Clawback

       The Company shall adopt a formal clawback policy covering specified incentive

compensation of Officers (defined herein as only those individuals the Company has designated

at the time of the Term Sheet or thereafter, as subject to the reporting and liability provisions of




                                               - 14 -
    Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 17 of 67 PageID #:877




section 16 of the Securities Exchange Act of 1934). This provision shall be included in any new

or amended employment agreements entered into with any existing or future Officers of the

Company from April 11, 2019, the date the parties executed the Term Sheet. The clawback shall

provide that upon termination for Cause, 2 an Officer shall automatically forfeit:

                 1.     Any bonus to which the Officer might otherwise have been entitled pursuant

to the Company's Key Performance Indicator ("KPI") Plan (i) related to the fiscal year prior to the

fiscal year in which the Termination Date falls if the amount of such KPI Bonus has been

determined by the Board but not yet paid; and (ii) for the fiscal year in which the separation takes

place.




2
    "Cause" means that the Company makes a good faith determination that the Officer has:

(1) violated any Company policy or procedure that causes material harm or risk to the Company
including but not limited to sexual harassment, misappropriation, or fraud; (2) been convicted of
a crime which is injurious to the Company's operation or reputation; (3) engaged in a material
breach of the Officer's employment agreement; (4) engaged in willful failure or willful inability to
perform the Officer's duties under the Officer's employment agreement; (5) engaged in any act or
omission, which in any material way impairs the reputation, goodwill or business position of the
Company; or (6) the Officer is prohibited by order of a government agency or court from being
employed by the Company or any Company Affiliate in the role set forth in the Officer's
employment agreement; For purposes of subsections (3) and (4) of this definition, a termination
will not be for "Cause" to the extent such conduct is curable, unless Company shall have notified
the Officer in writing describing such conduct and prescribing conduct required to cure such
conduct and the Officer shall have failed to cure such conduct within thirty (30) business days after
his or her receipt of such written notice. For purposes of this definition of Cause, no act or failure
to act on the part of the Officer shall be considered willful if it is done, or omitted to be done, by
the Officer in good faith and with a good faith belief that the Officer's act or omission was in the
best interests of Company.

"Company Affiliate" means PSI and each corporation, limited liability company, partnership,
association or business entity of which a majority of the ownership interest thereof is at the time
owned or controlled, directly or indirectly, by PSI or one or more subsidiaries of PSI or a
combination thereof.



                                                - 15 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 18 of 67 PageID #:877




               2.      Any Stock Appreciation Rights and unexercised options (whether vested or

unvested) awarded pursuant to the Company's Incentive Compensation Plan.

       2.2.7. Whistleblower hotline

       The Company shall ensure that the contact information for its whistleblower hotline and

website is conspicuously displayed and widely posted by the Company on its website, at the

Company's offices and elsewhere, so as to be available to not only employees but also to

customers, vendors, and other third parties.

       3.      Procedures for Implementing the Settlement

       3.1.    Promptly after execution of this Stipulation, Plaintiffs shall submit this Stipulation

and its exhibits to the Court and shall apply for an order substantially in the form of Exhibit A

hereto, requesting: (1) preliminary approval of the Settlement set forth in this Stipulation (the

"Preliminary Approval Order"); (2) approval for the dissemination of the Notice of Pendency and

Proposed Settlement of Stockholder Action ("Notice") substantially in the form of Exhibit B

hereto; (3) approval of the Summary Notice of Pendency and Proposed Settlement of Stockholder

Action ("Summary Notice") substantially in the form of Exhibit C hereto, which shall include the

general terms of the Settlement set forth in this Stipulation, including the general terms of the Fee

and Expense Amount requested to be paid to Plaintiffs' Counsel and the date of the Settlement

Hearing; and (4) a date for the Settlement Hearing, pursuant to Rule 23.1 of the Federal Rules of

Civil Procedure.

       3.2.    Within ten (10) business days of the issuance of the Preliminary Approval Order,

PSI shall publish the Summary Notice once in Investor's Business Daily, and shall post this

Stipulation and Notice on PSI's website, such that visitors to the "Investors" section of the website

will readily find a hyperlink to this Stipulation and the Notice. In addition, in all periodic filings

with the SEC after issuance of the Preliminary Approval Order but before the Settlement Hearing,


                                                - 16 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 19 of 67 PageID #:877




PSI shall include a statement that the Action has settled and received preliminary approval, and

shall direct stockholders to PSI's Investor Relations webpage for additional information. Within

the above described period, Plaintiffs' Counsel shall further publish the Stipulation of Settlement

and Notice on its website in a manner readily accessible to the public. All costs in providing the

Notice and Summary Notice will be paid by PSI. The Parties believe the content and manner of

the Notice and Summary Notice constitutes adequate and reasonable notice to PSI stockholders

pursuant to applicable law and due process.

       3.3.    Plaintiffs will request that after the Notice is given, the Court hold a hearing (the

"Settlement Hearing") and approve the Settlement of the Action as set forth herein, including

payment of Plaintiffs' Counsel's Fee and Expense Amount and Plaintiffs' Incentive Amount, as

negotiated by Plaintiffs' Counsel and PSI, with the assistance of the Mediator, following

negotiation of the Corporate Governance Reforms, and enter the Judgment.

       4.      Mutual Releases

       4.1.    Upon the Effective Date, the Releasing Parties shall be deemed to have, and by

operation of the Judgment shall have, fully, finally, and forever settled, released, discharged,

extinguished, and dismissed with prejudice the Released Claims (including Unknown Claims)

against the Released Persons and any and all claims arising out of, relating to, or in connection

with the defense, settlement, or resolution of the Action against the Released Persons; provided,

however, that such release shall not affect any claims to enforce the terms of this Stipulation or the

Settlement.

       4.2.    Upon the Effective Date, each of the Defendants shall be deemed to have, and by

operation of the Judgment shall have, fully, finally, and forever settled, released, discharged,

extinguished, and dismissed with prejudice Plaintiffs, Plaintiffs' Counsel, and Liaison Counsel

from all claims (including Unknown Claims) arising out of, relating to, or in connection with the


                                                - 17 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 20 of 67 PageID #:877




institution, prosecution, assertion, settlement, or resolution of the Action or the Released Claims;

provided, however, that such release shall not affect any claims to enforce the terms of this

Stipulation or the Settlement.

        4.3.    Pending the Court's determination as to final approval of the Settlement, the

Releasing Parties and their counsel are barred and enjoined from commencing, prosecuting,

instigating, maintaining, investigating, or in any way participating in the commencement or

prosecution of any action or proceeding asserting any Released Claim against any of the Released

Persons or challenging the Settlement other than in this Action in accordance with the procedures

established by the Court (the "Injunction"). If any action is taken by any Releasing Party in

violation of the Injunction, Plaintiffs, if requested, shall join in any motion and shall otherwise use

its reasonable best efforts to effect a withdrawal, dismissal, transfer or stay of such action.

        4.4.    Nothing in this Stipulation constitutes or reflects a waiver or release of any rights

or claims of Defendants against their insurers, or their insurers' subsidiaries, predecessors,

successors, assigns, affiliates, or representatives, including, but not limited to, any rights or claims

by the Defendants under any directors' and officers' liability insurance or other applicable

insurance coverage maintained by the Company. Nothing in this Stipulation constitutes or reflects

a waiver or release of any rights or claims of the Defendants relating in any way to indemnification

or advancement of attorneys' fees relating to the Action or the Released Claims, whether under

any written indemnification or advancement agreement, or under the Company's charter, by-laws

or operating agreement, or under applicable law

        5.      Attorneys' Fee and Expense Amount and Incentive Amount to Plaintiffs

        5.1.    After negotiating the monetary relief and the Corporate Governance Reforms,

Plaintiffs' Counsel and Defendants, with the assistance of the Mediator, separately negotiated the

Fee and Expense Amount that would be paid to Plaintiffs' Counsel. In connection with a motion


                                                 - 18 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 21 of 67 PageID #:877




for final approval of the Settlement, Plaintiffs' Counsel will request an award of attorneys' fees and

expenses of $937,500 to be paid out of the Settlement Fund (the "Fee and Expense Amount"). The

balance of the Settlement Fund will be used to pay the Company's defense costs as agreed to

between the Company and Defendants' directors' and officers' liability insurance carriers but not

to include any costs incurred in connection with the Action or any other stockholder derivative or

class action or stockholder demand. Defendants agree not to object to a request by Plaintiffs'

Counsel for a collective Fee and Expense Amount in an amount not to exceed $937,500.

       5.2.    Neither Defendants nor their insurers shall have any obligation or liability with respect

to the distribution and allocation of any attorneys' fees, expenses, or any incentive amount that is

awarded by the Court, and any dispute among Plaintiffs' Counsel as to the proper allocation shall not

in any way implicate Defendants, their counsel, or their insurers or increase the amount to be paid by

or on behalf of Defendants, and Defendants and their insurers shall not be responsible for any fees or

expenses incurred by Plaintiffs in connection with the determination of any such allocation.

       5.3.    Defendants shall cause their insurance carrier(s) to pay the Fee and Expense

Amount to Plaintiffs' Counsel within ten (10) business days after the later to occur of: (i) the

issuance of Judgment by the Court finally approving the Settlement, notwithstanding the existence

of any timely filed objections to the Settlement or potential for appeal therefrom; and (ii) receipt

by Defendants of a Form W-9 on behalf of Plaintiffs' Counsel and wire transfer instructions. Such

payment shall be subject to the obligation of Plaintiffs' Counsel to make appropriate refunds or

repayment of the principal amount received and any accrued interest thereon within ten (10)

business days if, as a result of any further Order of the Court, appeal, further proceedings or

remand, or successful collateral attack, the Settlement is not approved or is overturned on appeal.

Moreover, if the Court's award of fees and expenses is vacated, reversed, or reduced on or as a




                                                - 19 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 22 of 67 PageID #:877




result of an appeal, Plaintiffs' Counsel shall, within ten (10) business days after such vacatur,

reversal, or reduction, make a refund to the Defendants in cash by wire transfer(s) in the full

amount received or such lesser amount as provided for by such vacatur, reversal, or reduction.

        5.4.       Neither Defendants nor their insurers shall have any obligation or liability with

respect to attorneys' fees, costs, or expenses beyond the amount awarded by the Court in response

to the application for the Fee and Expense Amount. Payment of the Fee and Expense Amount in

the amount approved by this Court shall constitute full, complete, and final payment for all of

Plaintiffs' Counsel's and Liaison Counsel's services in the Action, including fees and expenses that

have been incurred or will be incurred in connection with the filing and prosecution of the Action

and the resolution of the claims alleged therein.

        5.5.       Except as otherwise provided herein or except as provided pursuant to

indemnification or insurance rights, each of the Parties shall bear his, her, or its own expenses and

attorneys' fees.

        5.6.       The Parties further stipulate that Plaintiffs' Counsel may apply to the Court for an

Incentive Amount of $2,000 for each of the Plaintiffs, only to be paid upon Court approval, in

recognition of Plaintiffs' participation and efforts in the prosecution and Settlement of the Action.

The failure of the Court to approve any requested Incentive Amount, in whole or in part, shall have

no effect on the Settlement set forth in this Stipulation. The Incentive Amount, if approved by the

Court, shall be paid to Plaintiffs from the Fee and Expense Amount. The Released Persons and

each of them shall not be liable for any portion of any Incentive Amount.

        6.         Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

        6.1.       This Settlement and the consideration therefor are given by the Defendants in return

for, and are contingent upon, a full and complete release of all Released Claims against all Released

Persons, which release no longer may be challenged by Plaintiffs, any PSI stockholder, or by PSI.


                                                  - 20 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 23 of 67 PageID #:877




       6.2.     The Effective Date is conditioned on the occurrence of all of the following events,

and is the first date by which all of the following events and conditions have been met and have

occurred:

                (a)    approval of the Settlement, and each of its terms, by Defendants, which

Defendants' counsel represents has already been accomplished;

                (b)    Court approval of the method and form of providing the Notice and

Summary Notice, attached hereto as Exhibits B and C, respectively, to PSI stockholders and entry

by the Court of the Preliminary Approval Order that does not deviate materially from the form

attached hereto as Exhibit A;

                (c)    final approval of the Settlement by the Court following notice to PSI

stockholders;

                (d)    entry by the Court of the Judgment that does not deviate materially from the

form attached hereto as Exhibit D, approving the Settlement; and

                (e)    the passing of the date upon which the Judgment becomes Final.

       6.3.     If any of the conditions specified in paragraph 6.2 are not met, then this Stipulation

shall be canceled and terminated subject to paragraph 6.4, unless the Parties mutually agree in

writing to proceed with this Stipulation; provided, however that the Court's failure to approve the

Fee and Expense Amount or the Incentive Amount shall not be grounds for termination or

cancellation of the Settlement.

       6.4.     If for any reason the Effective Date of this Stipulation does not occur, or if this

Stipulation is in any way canceled, terminated, or fails to become final in accordance with its

terms: (i) all Parties and Released Persons shall be restored to their respective positions in the

Action as of April 8, 2019; (ii) all releases delivered in connection with this Stipulation shall be




                                                - 21 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 24 of 67 PageID #:877




null and void, except as provided for in this Stipulation; (iii) the Fee and Expense Amount paid to

Plaintiffs' Counsel and any and all interest accrued thereon since payment, shall be returned to

Defendants' insurer(s) pursuant to Section 5.3 of this Stipulation; and (iv) all negotiations,

proceedings, documents prepared, and statements made in connection herewith shall be without

prejudice to the Parties, shall not be deemed or construed to be an admission by a Party of any act,

matter, or proposition, and shall not be used in any manner for any purpose in any subsequent

proceeding in any other action or proceeding. In such event, and except as otherwise indicated in

this Stipulation, the terms and provisions of this Stipulation shall have no further force and effect

with respect to the Parties and shall not be used in the Action or in any other proceeding for any

purpose.

       7.      Additional Provisions

       7.1.    The Parties: (i) acknowledge that it is their intent to consummate this Stipulation

and Settlement; and (ii) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of this Stipulation and the Settlement and to exercise their

reasonable best efforts to accomplish the foregoing terms and conditions of this Stipulation and

the Settlement.

       7.2.    The Parties intend this Settlement to be a final and complete resolution of all

disputes between Plaintiffs, Individual Defendants, and PSI with respect to the Action. The

Settlement compromises claims that are contested and shall not be deemed an admission by any

Party as to the merits of any claim, allegation, or defense. The Parties further agree that the claims

are being settled voluntarily after consultation with competent legal counsel and the Mediator.

       7.3.    Nothing herein shall expand the liabilities of any PSI director or officer beyond any

liabilities otherwise imposed by law.




                                                - 22 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 25 of 67 PageID #:877




           7.4.   The Parties agree that if any disputes arise out of the finalization of the settlement

documents or the implementation and enforcement of the terms of this Settlement itself, the Parties

will first attempt to resolve those issues by way of expedited telephonic mediation in front of

Robert A. Meyer, Esq.

           7.5.   Plaintiffs shall in good faith attempt to secure the approval of stockholders Sarah

Rebscher, Gary McFadden, and Bruce Fisher of this Stipulation; however, the failure to secure the

approval of any or all of the aforementioned stockholders shall not relieve the Parties to this

Stipulation from their respective obligations thereunder.

           7.6.   The Parties agree that, other than disclosures required by law or the Court, any

public comments from the Parties or any of their representatives regarding this Settlement will not

substantially deviate from words to the effect that the Parties have reached a mutually acceptable

resolution that will avoid protracted and expensive litigation, that the Parties are satisfied with the

resolution, and that the Settlement is in the best interests of the Company and its stockholders.

None of the Parties shall make any public statement regarding the terms of this Stipulation, or the

Settlement contained herein, that is critical of or disparages the Settlement or the conduct of the

Parties.

           7.7.   The fact of and provisions contained in this Stipulation (including any exhibits

attached hereto) and the Term Sheet, and all negotiations, discussions, actions, and proceedings in

connection with this Stipulation and the Term Sheet shall not be deemed or constitute a

presumption, concession, or an admission by any Defendant or any other Released Party of any

fault, liability, or wrongdoing whatsoever as to any facts or claims alleged or asserted in the Action,

and shall not be invoked, offered, or received in evidence or otherwise used by any person in the

Action, or any other action or proceeding whether civil, criminal, or administration, except in




                                                  - 23 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 26 of 67 PageID #:877




connection with any proceeding to proceed with or enforce the terms of this Stipulation. If the

Settlement is not approved, or does not proceed to fruition for any other reason whatsoever, the

Parties shall revert to their respective positions as if the Term Sheet and the Settlement never

existed; provided, however, that in the event of a termination of the Term Sheet or the Stipulation

or other failure of the Settlement contemplated by this Stipulation, this paragraph and any similar

provisions of the Stipulation or Term Sheet shall survive such termination or other failure of the

Settlement. Nothing in this Section, however, shall prevent the Released Persons from filing this

Stipulation and/or the Judgment in any action that may be brought against them in order to support

a defense or counterclaim based on principles of res judicata, collateral estoppel, full faith and

credit, release, standing, good faith settlement, judgment bar or reduction, or any other theory of

claim preclusion or issue preclusion or similar defense or counterclaim, and any of the Parties may

file this Stipulation and documents executed pursuant and in furtherance thereto in any action to

enforce the Settlement.

       7.8.    The Exhibits to this Stipulation are material and integral parts hereof and are fully

incorporated herein by this reference.

       7.9.    This Stipulation may be amended or modified only by a written instrument signed

by or on behalf of all Parties or their respective successors-in-interest.

       7.10.   This Stipulation and the Exhibits attached hereto constitute the entire agreement

among the Parties and no representations, warranties, or inducements have been made to any Party

concerning this Stipulation or any of its Exhibits other than the representations, warranties, and

covenants contained and memorialized in such documents. Except as specifically provided herein,

each Party shall bear its own costs.




                                                - 24 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 27 of 67 PageID #:877




       7.11.    Each counsel or other Person executing this Stipulation and/or the Exhibits attached

hereto on behalf of any Party hereby warrants that such Person has the full authority to do so.

       7.12.    This Stipulation may be executed in one or more counterparts. A faxed signature

or electronically scanned (in .pdf format) signature shall be deemed an original signature for the

purposes of this Stipulation. All executed counterparts and each of them shall be deemed to be

one and the same instrument. A complete set of counterparts, either originally executed or copies

thereof, shall be filed with the Court.

       7.13.    This Stipulation and the Settlement shall be binding upon, and inure to the benefit

of, the successors and assigns of the Parties and the Released Persons.

       7.14.    The waiver by any Party of any breach of this Stipulation shall not be deemed or

construed as a waiver of any other breach, whether prior or subsequent to, or contemporaneous

with, the execution of this Stipulation.

       7.15.    Without affecting the finality of the Judgment entered in accordance with this

Stipulation, the Court shall retain jurisdiction with respect to implementation and enforcement of

the terms of this Stipulation and the Settlement, and the Parties submit to the jurisdiction of the

Court for purposes of implementing and enforcing this Stipulation and the Settlement.

       7.16.    This Stipulation shall not be construed more strictly against any settling Party than

another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

for one of the Parties, it being recognized that this Stipulation is the result of an arm's-length

negotiations and this Stipulation shall be deemed drafted equally by all Parties.

       7.17.    This Stipulation and the Settlement contemplated by it shall be governed by, and

construed in accordance with, the laws of the State of Illinois, without regard to Illinois' conflict

of law rules.




                                               - 25 -
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 28 of 67 PageID #:877




       7.18.   No representations, warranties, or inducements have been made to any of the

Parties concerning this Stipulation or its exhibits other than the representations, warranties, and

covenants contained and memorialized in such documents.

       7.19.   The Parties hereby represent and warrant that they have not assigned any rights,

claims, or causes of action that were asserted or could have been asserted in connection with,

under, or arising out of the Released Claims.

       7.20.   The headings used in this Stipulation are used for the purpose of convenience only

and are not meant to have legal effect.

       7.21.   In the event that there exists a conflict or inconsistency between the terms of this

Stipulation and the terms of any exhibit hereto, the terms of this Stipulation shall prevail.

       7.22.   All agreements made and orders entered during the course of the Action relating to

the confidentiality of information shall survive this Stipulation.

       7.23.   Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of this Stipulation.

       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

by their duly authorized attorneys, dated this 7th day of May, 2019.

 DATED: May 10, 2019                            ROBBINS ARROYO LLP
                                                BRIAN J. ROBBINS
                                                STEPHEN J. ODDO
                                                NICHOLE T. BROWNING

                                                /s/ Stephen J. Oddo
                                                   STEPHEN J. ODDO (admitted pro hac vice)

                                                5040 Shoreham Place
                                                San Diego, CA 92122
                                                Telephone: (619) 525-3990
                                                Facsimile: (619) 525-3991
                                                E-mail: brobbins@robbinsarroyo.com
                                                        soddo@robbinsarroyo.com



                                                - 26 -
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 29 of 67 PageID #:877




                                              nbrowning@robbinsarroyo.com

                                     CHARLES F. MORRISSEY
                                     MORRISSEY & DONAHUE, LLC
                                     200 East Randolph Street, Suite 5100
                                     Chicago, Illinois 60601
                                     Telephone: (312) 967-1200
                                     Facsimile: (312) 896-5959
                                     E-mail: cfm@morrisseydonahue.com

                                     Counsel for Plaintiff Michael Martin

DATED: May 10, 2019                  KESSLER TOPAZ MELTZER
                                      & CHECK, LLP
                                     ERIC L. ZAGAR

                                     /s/ Eric L. Zagar
                                     ERIC L. ZAGAR

                                     280 King of Prussia Road
                                     Radnor, PA 19087
                                     Telephone: (610) 667-7706
                                     Facsimile: (267) 948-2512
                                     E-mail: ezagar@ktmc.com

                                     ZIMMERMAN LAW OFFICES, P.C.
                                     THOMAS A. ZIMMERMAN, JR.
                                     77 West Washington Street, Suite 1220
                                     Chicago, IL 60602
                                     Telephone: (312) 440-0200
                                     Facsimile: (312) 440-4180
                                     E-mail: tom@attorneyzim.com

                                     ANDREWS & SPRINGER LLC
                                     CRAIG J. SPRINGER
                                     3801 Kennett Pike
                                     Building C, Suite 305
                                     Wilmington, DE 19807
                                     Telephone: (302) 504-4957
                                     Facsimile: (302) 397-2681
                                     E-mail: cspringer@andrewsspringer.com

                                     Counsel for Plaintiff Travis Dorvit




                                     - 27 -
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 30 of 67 PageID #:877




DATED: May 10, 2019                  JOHNSON FISTEL, LLP
                                     MICHAEL I. FISTEL JR.

                                     /s/ Michael I. Fistel Jr.
                                                 MICHAEL I. FISTEL JR.

                                     40 Powder Springs Street
                                     Marietta, GA 30064
                                     Telephone: (470) 632-6000
                                     Facsimile: (770) 200-3101
                                     E-mail: michaelf@johnsonfistel.com

                                     Counsel for Stockholder Bruce Fisher

DATED: May 10, 2019                  SIDLEY AUSTIN LLP
                                     JAMES W. DUCAYET
                                     NILOFER UMAR
                                     LAWRENCE P. FOGEL
                                     BENJAMIN I. FRIEDMAN

                                     /s/ Nilofer Umar
                                     NILOFER UMAR

                                     One South Dearborn
                                     Chicago, IL 60603
                                     Telephone: (312) 853-7000
                                     Facsimile: (312) 853-7036
                                     E-mail: jducayet@sidley.com
                                            numar@sidley.com
                                            lawrence.fogel@sidley.com
                                            benjamin.friedman@sidley.com

                                     Counsel for nominal defendant Power Solutions
                                     International, Inc. and defendants Shaojun
                                     Sun, Jiang Kui, Jason Lin, Leslie A. Coolidge,
                                     and Frank P. Simpkins

DATED: May 10, 2019                  VEDDER PRICE P.C.
                                     THOMAS P. CIMINO, JR.
                                     REBECCA L. DANDY

                                     /s/ Thomas P. Cimino, Jr.
                                     THOMAS P. CIMINO, JR.

                                     222 North LaSalle Street, Suite 2600
                                     Chicago, IL 60601


                                     - 28 -
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 31 of 67 PageID #:877




                                     Telephone: (312) 609-7923
                                     Facsimile: (312) 609-5005
                                     E-mail: rdandy@vedderprice.com
                                           tcimino@vedderprice.com

                                     Counsel for defendants Jay . Hansen, Kenneth
                                     W. Landini, Kenneth J. Winemaster, Mary E.
                                     Vogt, and Ellen R. Hoffing

DATED: May 10, 2019                  LATHAM & WATKINS LLP
                                     JOHN J. SIKORA, JR.
                                     HEATHER A. WALLER

                                     /s/ John J. Sikora, Jr.
                                     JOHN J. SIKORA, JR.

                                     330 North Wabash Avenue, Suite 2800
                                     Chicago, IL 60611
                                     Telephone: (312) 876-6554
                                     Facsimile: (312) 609-5005
                                     E-mail: john.sikora@lw.com
                                           heather.waller@lw.com

                                     Counsel for defendant Gary S. Winemaster

DATED: May 10, 2019                  REED SMITH LLP
                                     JAMES A. ROLFES

                                     /s/ James A. Rolfes
                                     JAMES A. ROLFES

                                     10 South Wacker Drive, 40th Floor
                                     Chicago, IL 60606
                                     Telephone: (312) 207-3872
                                     Facsimile: (312) 207-6400
                                     E-mail: jrolfes@reedsmith.com

                                     Counsel for defendant Michael P. Lewis

DATED: May 10, 2019                  KATTEN MUCHIN ROSENMAN LLP
                                     MICHAEL J. LOHNES

                                     /s/ Michael J. Lohnes
                                     MICHAEL J. LOHNES

                                     525 West Monroe Street


                                     - 29 -
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 32 of 67 PageID #:877




                                     Chicago, IL 60661
                                     Telephone: (312) 902-5341
                                     Facsimile: (312) 577-7421
                                     E-mail: Michael.lohnes@kattenlaw.com

                                     Counsel for defendant Daniel P. Gorey




                                     - 30 -
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 33 of 67 PageID #:877




      EXHIBIT A
 Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 34 of 67 PageID #:877




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )



                   [PROPOSED] ORDER DIRECTING NOTICE OF
                  PROPOSED SETTLEMENT TO STOCKHOLDERS
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 35 of 67 PageID #:877




       WHEREAS, the above-captioned stockholder derivative action is pending before the

Court (the "Action");

       WHEREAS, plaintiffs Travis Dorvit and Michael Martin, and stockholder Bruce Fisher

("Plaintiffs") having moved, pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, for

an order: (i) preliminarily approving the proposed settlement of the Consolidated Action in

accordance with the Stipulation of Settlement, dated May 10, 2019 (the "Stipulation" or

"Settlement"), which, together with the Exhibits annexed thereto, set forth the terms and

conditions for a proposed Settlement and dismissal of the Consolidated Action with prejudice;

and (ii) approving the dissemination of the Notice of Pendency and Proposed Settlement of

Stockholder Action (the "Notice") and Summary Notice of Pendency and Proposed Settlement of

Stockholder Action (the "Summary Notice");

       WHEREAS, all capitalized terms contained herein shall have the same meaning as set

forth in the Stipulation (in addition to those capitalized terms defined herein); and

       WHEREAS, this Court, having considered the Stipulation and the Exhibits annexed

thereto and having heard the arguments of the Parties at the preliminary approval hearing;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      This Court hereby preliminarily approves, subject to further consideration at the

Settlement Hearing described below, the Stipulation and the Settlement set forth therein,

including the terms and conditions for settlement and dismissal with prejudice of the Action.

       2.      A hearing (the "Settlement Hearing") shall be held before this Court on

_____________, 2019, at ___: _.m., in Courtroom 1441 at the Everett McKinley Dirksen United

States Courthouse, 219 South Dearborn Street Chicago, IL 60604, to determine whether the

Settlement of the Action on the terms and conditions provided for in the Stipulation is fair,




                                                -1-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 36 of 67 PageID #:877




reasonable and adequate to Power Solutions International, Inc. ("PSI") and its stockholders and

should be approved by the Court; whether the [Proposed] Final Order and Judgment should be

entered herein; and whether to award attorneys' fees and expenses to Plaintiffs' Counsel,

including any Incentive Amount.

        3.      The Court approves, as to form and content, the Notice annexed as Exhibit B

hereto and the Summary Notice annexed as Exhibit C hereto and finds that the publication of the

Notice, Summary Notice, and Stipulation, substantially in the manner and form set forth in this

Order, meets the requirements of Rule 23.1 of the Federal Rules of Civil Procedure and due

process, is the best notice practicable under the circumstances, and shall constitute due and

sufficient notice to all Persons entitled thereto.

        4.      Not later than ten (10) business days following entry of this Order, PSI shall

publish the Summary Notice once in Investor's Business Daily, and shall post the Stipulation and

Notice on PSI's website, such that visitors to the "Investors" section of the website will readily

find a hyperlink to this Stipulation and the Notice. In addition, in all periodic filings with the

SEC after issuance of this Order Directing Notice of Proposed Settlement to Stockholders

("Preliminary Approval Order"), PSI shall include a statement that the Action has settled and

received preliminary approval, and shall direct stockholders to PSI's Investor Relations webpage

for additional information. Within the above described period, Plaintiffs' Counsel shall further

publish the Stipulation of Settlement and Notice on its website in a manner readily accessible to

the public.

        5.      All costs incurred in the filing, publishing and posting of the Notice and Summary

Notice shall be paid by PSI or its insurers and PSI shall undertake all administrative

responsibility for such filing, publication and posting.




                                                     -2-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 37 of 67 PageID #:877




       6.      No later than ten (10) calendar days prior to the Settlement Hearing, Defendants

and Plaintiffs shall file with the Court an appropriate affidavit or declaration with respect to

filing and posting the Notice and Summary Notice.

       7.      The Court reserves: (i) the right to approve the Settlement, with such

modifications as may be agreed to by counsel for the Parties consistent with the Settlement,

without further notice to PSI stockholders; and (ii) the right to continue or adjourn the Settlement

Hearing from time to time, by oral announcement at the hearing or at any adjournment thereof,

without further notice to PSI stockholders.

       8.      Not later than twenty-one (21) calendar days prior to the Settlement Hearing, the

Plaintiffs shall file papers with the Court in support of the Settlement and separately negotiated

Fee and Expense Amount, including the Incentive Amount.

       9.      Any PSI stockholder may appear and show cause, at their own expense,

individually or through counsel, if he, she, or it has any reason why the Settlement embodied in

the Stipulation should or should not be entered hereon, or the Fee and Expense Amount

(including any Incentive Amount) should not be awarded. However, no PSI stockholder shall be

heard or entitled to contest the approval of the proposed Settlement, or, if approved, the

Judgment to be entered hereon, unless that PSI stockholder has (1) filed with the Clerk of the

Court, and served on counsel as noted below, a written objection setting forth: (i) a written notice

of objection with the person's name, address, and telephone number, along with a representation

as to whether such person intends to appear at the Settlement Hearing; (ii) competent evidence

that such person currently holds shares of PSI common stock; (iii) a statement of objections to

any matters before the Court, the grounds therefor, or the reasons for such person desiring to

appear and be heard, as well as all documents or writings such person desires the Court to




                                               -3-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 38 of 67 PageID #:877




consider; and (iv) the identities of any witnesses such person plans on calling at the Settlement

Hearing, along with a summary description of their likely testimony; and, (2) if a PSI

stockholder intends to and requests to be heard at the Settlement Hearing, such stockholder must

have, in addition to the requirements of (1) above, filed with the Clerk of the Court: (a) a written

notice of such stockholder's intention to appear at the Settlement Hearing; (b) a statement that

indicates the basis for such appearance; (c) the identities of any witnesses the stockholder intends

to call at the Settlement Hearing and a statement as to the subjects of their testimony; and (d) any

and all evidence that would be presented at the Settlement Hearing.

       10.     At least fourteen (14) calendar days prior to the Settlement Hearing, any such

person must file the written objection(s) and corresponding materials, and a notice of intent to

appear if any Current PSI Stockholder intends to appear and requests to be heard at the

Settlement Hearing, with the Clerk of the Everett McKinley Dirksen United States Courthouse,

219 South Dearborn Street, Chicago, IL 60604, and serve such materials by that date, to each of

the following Parties' counsel:

       Counsel for Plaintiffs:
       Stephen J. Oddo
       ROBBINS ARROYO LLP
       5040 Shoreham Place
       San Diego, CA 92122

       Eric L. Zagar
       KESSLER TOPAZ MELTZER &
       CHECK LLP
       280 King of Prussia Road
       Radnor, PA 19087

       Michael I. Fistel Jr.
       JOHNSON FISTEL, LLP
       40 Powder Springs Street
       Marietta, GA 30064




                                               -4-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 39 of 67 PageID #:877




       Counsel for PSI and Defendants Shaojun Sun, Jiang Kui, Jason Lin, Leslie A.
       Coolidge, and Frank P. Simpkins:

       Nilofer Umar
       SIDLEY AUSTIN LLP
       One South Dearborn Street
       Chicago, IL 60603

       Counsel for Defendants Kenneth J. Winemaster, Jay Hansen, Ellen R. Hoffing,
       Kenneth W. Landini and Mary E. Vogt:

       Thomas P. Cimino, Jr.
       VEDDER PRICE P.C.
       222 N. LaSalle
       Suite 2600
       Chicago, IL 60601

       Counsel for Defendant Gary S. Winemaster:

       John J. Sikora, Jr.
       LATHAM & WATKINS LLP
       330 North Wabash Suite 2800
       Chicago, IL 60611

       Counsel for Defendant Michael P. Lewis:

       James A. Rolfes
       REED SMITH LLP
       10 South Wacker, 40th Floor
       Chicago, IL 60606

       Counsel for Defendant Daniel P. Gorey:

       Michael J. Lohnes
       KATTEN MUCHIN ROSENMAN LLP
       525 W. Monroe Street
       Chicago, IL 60661

       11.     Only PSI stockholders who have filed with the Court and sent to the Parties'

counsel valid and timely written notices of objection will be entitled to be heard at the hearing,

unless the Court orders otherwise.




                                              -5-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 40 of 67 PageID #:877




       12.     Any PSI stockholder who does not make an objection in the manner provided

herein shall be deemed to have waived any such objection and shall forever be foreclosed from

making any objection to the fairness, reasonableness or adequacy of the Settlement, unless

otherwise ordered by the Court, but shall be otherwise bound by the Judgment to be entered and

the releases to be given.

       13.     Plaintiffs' Counsel and Defendants' counsel are directed to promptly furnish each

other with copies of any and all objections that are served upon them or otherwise come into

their possession.

       14.     Not later than seven (7) calendar days prior to the Settlement Hearing the Parties'

responses to objections, if any, shall be served and filed.

       15.     All proceedings in the Action are stayed until further order of the Court, except as

may be necessary to implement the Settlement or comply with the terms of the Stipulation.

       16.     Pending final determination of whether the Settlement should be approved, no PSI

stockholder, either directly, representatively, or in any other capacity, shall commence or

prosecute against any of the Released Persons any action or proceeding in any court or tribunal

asserting any of the Released Claims.

       17.     The Court reserves the right to adjourn the date of the Settlement Hearing or

modify any other dates set forth herein without further notice to PSI securities holders, and

retains exclusive jurisdiction to consider all further applications arising out of or connected with

the Settlement. The Court may approve the Settlement, with such modifications as may be

agreed to by the Parties, if appropriate, without further notice to PSI securities holders.

       18.     Neither the Stipulation, nor the Settlement, nor the Term Sheet, nor any act

performed or document executed pursuant to or in furtherance of the Stipulation or the




                                                -6-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 41 of 67 PageID #:877




Settlement or the Term Sheet: (i) is or may be deemed to be or may be offered, attempted to be

offered or used in any way by the Parties or any other person as a presumption, a concession or

an admission of, or evidence of, any fault, wrongdoing, or liability of the Parties or Released

Persons, or of the validity of any Released Claims; nor (ii) shall be admissible, offered or

received as evidence or used by any other person in any other actions or proceedings, whether

civil, criminal, or administrative, except that the Released Persons may file the Stipulation and

the Final Judgment, if any, in any action that may be brought against them to support a defense

or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit,

release, standing, good faith settlement, judgment bar or reduction, or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.


DATED:
                                                  BY ORDER OF THE COURT
                                                  UNITED STATES DISTRICT COURT




                                               -7-
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 42 of 67 PageID #:877




      EXHIBIT B
 Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 43 of 67 PageID #:877




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )


              NOTICE OF PENDENCY AND PROPOSED SETTLEMENT
                         OF STOCKHOLDER ACTION
    Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 44 of 67 PageID #:877




TO:     ALL RECORD AND BENEFICIAL OWNERS OF POWER SOLUTIONS
        INTERNATIONAL, INC. ("PSI") COMMON STOCK, EXCLUDING THE
        INDIVIDUAL DEFENDANTS, THE OFFICERS AND DIRECTORS OF PSI,
        MEMBERS OF THEIR IMMEDIATE FAMILIES, AND ANY ENTITY IN
        WHICH INDIVIDUAL DEFENDANTS HAVE OR HAD A CONTROLLING
        INTEREST ("CURRENT PSI STOCKHOLDERS").

        PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR
        RIGHTS MAY BE AFFECTED BY LEGAL PROCEEDINGS IN THIS ACTION.
        THIS NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL
        OF STOCKHOLDER DERIVATIVE LITIGATION AND CONTAINS
        IMPORTANT INFORMATION REGARDING YOUR RIGHTS.

        IF THE COURT APPROVES THE SETTLEMENT AND DISMISSAL OF THE
        ACTION, CURRENT STOCKHOLDERS OF PSI WILL BE FOREVER BARRED
        FROM CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT
        AND FROM PURSUING THE RELEASED CLAIMS. THIS ACTION IS NOT A
        "CLASS ACTION." THUS, THERE IS NO COMMON FUND UPON WHICH
        YOU CAN MAKE A CLAIM FOR A MONETARY PAYMENT.

        THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS
        RESPECTING THE MERITS OF THE ACTION. THE RECITATION OF THE
        BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT
        CONTAINED HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE
        COURT. IT IS BASED ON REPRESENTATIONS MADE TO THE COURT BY
        COUNSEL FOR THE PARTIES.

        YOU ARE HEREBY NOTIFIED, pursuant to an Order from the Honorable Thomas M.

Durkin, of the United States District Court for the Northern District of Illinois, Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street Chicago, IL 60604 (the "Court"),

that a proposed settlement agreement has been reached among (i) Plaintiffs, 1 on behalf of

themselves and derivatively on behalf of PSI; (ii) nominal defendant PSI; and (iii) and

defendants Shaojun Sun, Jiang Kui, Jason Lin, Leslie A. Coolidge, Frank P. Simpkins, Gary



1
  For purposes of this Notice, the Court incorporates by reference the definitions in the Parties'
Stipulation of Settlement, fully executed as of May 10, 2019 (the "Stipulation"), and all
capitalized terms used herein, unless otherwise defined, shall have the same meanings as set
forth in the Stipulation.




                                                1
    Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 45 of 67 PageID #:877




Winemaster, Kenneth Winemaster, Daniel P. Gorey, Jay Hansen, Ellen R. Hoffing, Kenneth

Landini, Michael P. Lewis, and Mary E. Vogt (collectively, the "Individual Defendants") in

connection with the above-captioned stockholder derivative action (the "Action").

        Plaintiffs filed the Action derivatively on behalf of PSI to remedy the alleged harm

caused to the Company by the Individual Defendants' alleged breaches of their fiduciary duties

and other alleged misconduct. The proposed Settlement, if approved by the Court, would fully,

finally and forever resolve the Action on the terms set forth in the Stipulation of Settlement

("Stipulation") and summarized in this Notice, including the dismissal of the Action with

prejudice.

        As explained below, a Settlement Hearing will be held before the Court on

_____________________ ___, 2019, at _______ __.m., before the Honorable Thomas M.

Durkin, of the United States District Court for the Northern District of Illinois, Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street Chicago, IL 60604, to determine

(i) whether the terms and conditions of the Settlement set forth in the Stipulation are fair,

reasonable, and adequate to PSI and Current PSI Stockholders 2 and should be approved by the

Court; (ii) whether the [Proposed] Final Judgment and Order approving the Settlement,

substantially in the form of Exhibit D attached to the Stipulation, should be entered, dismissing

the Action with prejudice and releasing and enjoining the prosecution of any and all Released

Claims; and (iii) whether Plaintiffs' Counsel's Fee and Expense Amount, including any Incentive



2
  Current PSI Stockholders is defined to mean any Persons who owns PSI common stock as of
the date upon which the Judgment approving the Settlement becomes Final, excluding the
Individual Defendants, the current officers and directors of PSI, members of their immediate
families, their legal representatives, heirs, successors, or assigns, and any entity in which
Individual Defendants have or had a controlling interest.




                                                2
     Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 46 of 67 PageID #:877




Amount, should be approved. At the Settlement Hearing, the Court may also hear or consider

such other matters as the Court may deem necessary and appropriate.

         You have the right to object to the Settlement and the Fee and Expense Amount in the

manner provided herein. If you fail to object in the manner provided herein at least fourteen

(14) days prior to the Settlement Hearing, you will be deemed to have waived your objections

and will forever be foreclosed from making any objection to the fairness, reasonableness, or

adequacy of the Settlement or the Fee and Expense Amount, including any Incentive Amount, as

set forth in the Stipulation, unless otherwise ordered by the Court, but will be forever bound by

the Final Order and Judgment to be entered, the dismissal of the Action with prejudice, and any

and all of the releases set forth in the Stipulation.

         This Notice is not intended to be and should not be construed as an expression of any

opinion by the Court with respect to the merits of the claims made in the Action; this Notice is

merely to advise you of the proposed Settlement and of your rights as a Current PSI Stockholder.

I.       BACKGROUND

         A.     Procedural History of the Consolidated Action

         Plaintiff Travis Dorvit filed this Action (the "Dorvit Action") on February 10, 2017 in the

United States District Court for the Northern District of Illinois, asserting claims for breach of

fiduciary duty against defendants Gary Winemaster, Kenneth Winemaster, Eric A. Cohen,

Daniel P. Gorey, Jay Hansen, Ellen R. Hoffing, Kenneth Landini, Michael P. Lewis, and Mary E.

Vogt, and claims for unjust enrichment against certain defendants for the compensation they

received based on PSI's overstated financial results. On April 3, 2018, another derivative action

was filed in the United States District Court for the Northern District of Illinois, captioned,

Martin v. Winemaster, et al., Case No. 1:18-cv-02386 (the "Martin Action"). On June 28, 2018,

the parties to the Dorvit and Martin Actions jointly moved to consolidate the actions (the


                                                    3
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 47 of 67 PageID #:877




"Consolidated Action" or "Action") and this motion was granted on July 3, 2018. Plaintiffs filed

the Verified Second Amended Stockholder Direct and Derivative Complaint (the "Second

Amended Complaint") on July 17, 2018. The Second Amended Complaint alleged claims for

breach of fiduciary duty, unjust enrichment, corporate waste, and failure to hold an annual

stockholders meeting under Delaware law.

       Prior to filing the Dorvit and Martin Actions, Plaintiffs' Counsel devoted significant

efforts to investigate and assess the derivative claims, including, but not limited to: (i) inspecting,

analyzing, and reviewing public information pertaining to the alleged wrongdoing, including

PSI's public filings with the SEC, press releases, announcements, transcripts of investor

conference calls, securities analysts' reports, advisories, media reports, and news articles;

(ii) researching the applicable law with respect to the derivative claims to be asserted and the

potential defenses thereto; (iii) conducting an analysis of the potential and actual damages

resulting from the alleged wrongdoing; and (iv) drafting and filing their respective complaints.

       On October 1, 2018, nominal defendant PSI and the Individual Defendants moved to

dismiss the Second Amended Complaint pursuant to Rule 23.1 and Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Plaintiffs filed an omibus opposition to the motions to dismiss on

November 30, 2018, as well as a motion to strike certain exhibits in Defendants' motion to

dismiss. Defendants filed reply briefs and a joint opposition to Plaintiffs' motion to strike on

January 14, 2019. The motions to dismiss have been fully briefed, but a hearing had not been

scheduled and no decision had been issued as of the time that the parties notified the Court that

they had reached an agreement-in-principle to resolve the Action.

       B.      The Settlement of the Action and Mediation Efforts

       After Plaintiffs sent a settlement demand to Defendants to explore whether Defendants

were interested in attempting to settle this difficult and complex stockholder derivative matter


                                                  4
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 48 of 67 PageID #:877




efficiently and in the best interests of the Company, the Parties agreed to seek the aid of

experienced mediator Robert A. Meyer, Esq. of JAMS (the "Mediator") to assist the Parties. On

October 29, 2018, the parties to this Action participated in a mediation session in Chicago, but

were unable to agree on a settlement at that time.

       After the October 29, 2018 mediation, the Parties continued arm's-length settlement

negotiations over the next several months. On January 8, 2019, Plaintiffs sent Defendants

another settlement demand proposing monetary relief and corporate governance reforms

designed to address Defendants' alleged breach of fiduciary duties and to improve the

independence and rigor of the Board and committee oversight of core operations. Extensive

settlement negotiations aimed at reaching a resolution of the derivative claims in the best

interests of the Company soon followed. In support of these settlement discussions, Plaintiffs'

Counsel spent significant efforts reviewing PSI's corporate governance structures and policies,

researching corporate governance issues and best practices, and formulating proposed corporate

governance reforms.     Thereafter, negotiations continued and the Parties exchanged several

additional written settlement proposals.

       On April 9, 2019, the Parties participated in a second formal in-person mediation before

the Mediator in Los Angeles.      At the conclusion of the mediation, the Parties reached an

agreement-in-principle to resolve the Action. Thereafter, the Parties memorialized the basic

Settlement terms and executed a Binding Settlement Term Sheet on April 11, 2019 (the "Term

Sheet"). The Parties executed the Stipulation on May 10, 2019.

       The Parties are in agreement that a settlement on the terms and subject to the conditions

set forth in this Stipulation is fair, adequate, and reasonable.    The Parties agree that the




                                                 5
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 49 of 67 PageID #:877




Settlement confers substantial benefits to PSI and its stockholders and that the Action was a

material factor in the substantial benefits achieved.

II.    PLAINTIFFS' COUNSEL'S INVESTIGATION AND RESEARCH, PLAINTIFFS'
       CLAIMS, AND THE BENEFITS OF SETTLEMENT

       Plaintiffs believe that the claims asserted in the Action have merit. However, Plaintiffs

recognize and acknowledge the expense and length of continued proceedings necessary to

prosecute the Action against the Individual Defendants through trial and through appeals.

Plaintiffs have also taken into account the uncertain outcome and the risk of any litigation,

especially in complex actions such as the Action, as well as the difficulties and delays inherent in

such litigation. Plaintiffs are also mindful of the inherent problems of proof and possible

defenses to the claims asserted in the Action. The Settlement set forth in this Stipulation confers

substantial benefits upon PSI and its stockholders, and is in the best interests of PSI and its

stockholders.

III.   DEFENDANTS' DENIALS OF WRONGDOING AND LIABILITY

       Each of the Defendants has expressly denied and continues to deny all of the claims and

contentions alleged, or which could have been alleged, in the Action or similar such actions,

including that PSI has suffered damage by or as a result of the conduct alleged in the Action or

similar such actions.

       Nonetheless, in order to eliminate the burden, expense, and risks inherent in the litigation,

Defendants have concluded that it is desirable that the Action be fully and finally settled in the

manner and upon the terms and conditions set forth in this Settlement. Neither this Stipulation,

nor the Settlement, nor the Term Sheet, nor any act performed or document executed pursuant to

or in furtherance of this Stipulation or the Settlement: (a) is or may be deemed to be or may be

offered, attempted to be offered, or used in any way by the Parties or any other person as a



                                                  6
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 50 of 67 PageID #:877




presumption, a concession, an admission, or evidence of any fault, wrongdoing, or liability of the

Parties or of the validity of any Released Claims; or (b) is or may be deemed to be or may be

used as a presumption, concession, admission, or evidence of any liability, fault, or omission of

any of the Released Persons in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal. Neither this Stipulation, nor the Settlement, nor the

Term Sheet, nor any act performed or document executed pursuant to or in furtherance of this

Stipulation, the Settlement, or the Term Sheet, shall be admissible in any proceeding for any

purpose, except to enforce the terms of the Settlement, and except that the Released Persons may

file this Stipulation and/or the Judgment in any action that may be brought against them to

support a defense or counterclaim based on the principles of res judicata, collateral estoppel, full

faith and credit, release, standing, good faith settlement, judgment bar or reduction, or any other

theory of claim preclusion or issue preclusion.

IV.    THE SETTLEMENT HEARING

       1.      A hearing (the "Settlement Hearing") shall be held before this Court on

_____________, 2019, at ___: _.m., at Honorable Thomas M. Durkin in Courtroom 1441 at the

Everett McKinley Dirksen United States Courthouse, 219 South Dearborn Street Chicago, IL

60604, to determine whether the Settlement of the Action on the terms and conditions provided

for in the Stipulation is fair, reasonable and adequate to PSI and its securities holders and should

be approved by the Court; whether the [Proposed] Final Order and Judgment should be entered

herein; and whether to award attorneys' fees and expenses to Plaintiffs' Counsel, including any

Incentive Award.

       2.      At the Settlement Hearing, the Court may hear or consider such other matters as

the Court may deem necessary and appropriate.          The Court may adjourn the date of the

Settlement Hearing without further notice to Current PSI Stockholders, and the Settlement


                                                  7
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 51 of 67 PageID #:877




Hearing may be continued by the Court at the Settlement Hearing, or at any adjourned session

thereof, without further notice.

V.     THE SETTLEMENT

       The terms and conditions of the proposed Settlement are set forth fully in the Stipulation

referenced above. As a part of the proposed Settlement, Defendants shall cause to be paid

$1,875,000 to a settlement fund (the "Settlement Fund"). In addition, PSI has agreed that within

thirty (30) days of the issuance of an order approving the settlement of the Action, PSI will adopt

certain corporate governance reforms ("Reforms"), which PSI shall maintain for a period of not

less than four (4) years or until the Company ceases to become a public company. The Parties

agree that the initiation, prosecution, and settlement of the Action were material factors in the

Reforms. The Parties further agree that the Reforms confer a substantial benefit to PSI as part of

the Settlement of the Action.

VI.    DISMISSAL AND RELEASES

       In connection with the Court's approval of the Settlement, the Parties will jointly request

entry of the [Proposed] Final Order and Judgment by the Court, dismissing with prejudice all

claims that Plaintiffs have alleged in the Action and any other Released Claims. Upon the

Effective Date, the Releasing Parties shall be deemed to have fully, finally, and forever released,

relinquished, and discharged the Released Claims (including Unknown Claims) against the

Released Persons and any and all claims arising out of, relating to, or in connection with the

defense, settlement, or resolution of the Action against the Released Persons. Upon the Effective

Date, each of the Defendants shall be deemed to have fully, finally, and forever released,

relinquished, and discharged Plaintiffs and Plaintiffs' Counsel from all claims (including

Unknown Claims), arising out of, relating to, or in connection with the institution, prosecution,




                                                8
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 52 of 67 PageID #:877




assertion, settlement, or resolution of the Action or the Released Claims. Nothing herein shall in

any way impair or restrict the rights of any Settling Party to enforce the terms of this Stipulation.

VII.   ATTORNEYS' FEES AND EXPENSES

       After negotiation of the principal terms of the settlement, Plaintiffs' Counsel and

Defendants separately negotiated at arm's-length the amount of attorneys' fees and expenses for

Plaintiffs' Counsel. In connection with a motion for final approval of the Settlement, Plaintiffs'

Counsel will request an award of attorneys' fees and expenses of $937,500 to be paid out of the

Settlement Fund (the "Fee and Expense Amount"). Additionally, Plaintiffs' Counsel may also

apply on behalf of Plaintiffs for an incentive award in the amount of $2,000 (the "Incentive

Amount") in recognition of the Plaintiffs' participation and efforts in the prosecution of the

Action. The Incentive Amount shall be funded from the Fee and Expense Amount, as approved

by the Court. Neither PSI, the Individual Defendants, nor Defendants' insurer(s) shall be liable

for any portion of any Incentive Amount.

VIII. THE RIGHT TO OBJECT AND/OR BE HEARD AT THE SETTLEMENT
      HEARING

       Any Current PSI Stockholder may object and/or appear and show cause, if he, she, or it

has any concern, why the Settlement should not be approved as fair, reasonable, and adequate,

why the Final Order and Judgment should not be entered thereon, or why the Fee and Expense

Amount, including any Incentive Amount, should not be finally approved; provided, however,

unless otherwise ordered by the Court, that no Current PSI Stockholder shall be heard or entitled

to contest the approval of the terms and conditions of the Settlement, or, if approved, the Final

Order and Judgment to be entered approving the Settlement, or the Fee and Expense Amount,

unless that stockholder has, at least fourteen (14) days prior to the Settlement Hearing: (1) filed

with the Clerk of the Court a written objection to the Settlement setting forth: (a) the nature of



                                                  9
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 53 of 67 PageID #:877




the objection; (b) proof of current ownership of PSI common stock, including the number of

shares of PSI common stock and the date of purchase; (c) any and all documentation or evidence

in support of such objection; and (d) the identities of any cases, by name, court, and docket

number, in which the stockholder or his, her, or its attorney has objected to a settlement in the

last three years; and (2) if a Current PSI Stockholder intends to appear and requests to be heard at

the Settlement Hearing, such stockholder must have, in addition to the requirements of (1) above,

filed with the Clerk of the Court: (a) a written notice of such stockholder's intention to appear at

the Settlement Hearing; (b) a statement that indicates the basis for such appearance; (c) the

identities of any witnesses the stockholder intends to call at the Settlement Hearing and a

statement as to the subjects of their testimony; and (d) any and all evidence that would be

presented at the Settlement Hearing. If a Current PSI Stockholder files a written objection and/or

written notice of intent to appear, such stockholder must also simultaneously serve copies of

such notice, proof, statement, and documentation, together with copies of any other papers or

briefs such stockholder files with the Court (either by hand delivery or by first class mail) upon

each of the following:

             Stephen J. Oddo                                     Nilofer Umar
         ROBBINS ARROYO LLP                                 SIDLEY AUSTIN LLP
           5040 Shoreham Place                             One South Dearborn Street
          San Diego, CA 92122                                 Chicago, IL 60603

             Eric L. Zagar                           Counsel for PSI and Defendants Shaojun
     KESSLER TOPAZ MELTZER &                           Sun, Jiang Kui, Jason Lin, Leslie A.
             CHECK LLP                                  Coolidge, and Frank P. Simpkins
        280 King of Prussia Road
           Radnor, PA 19087
                                                             Thomas P. Cimino, Jr.
             Michael I. Fistel Jr.                           VEDDER PRICE P.C.
          JOHNSON FISTEL, LLP                                   222 N. LaSalle
          40 Powder Springs Street                                Suite 2600
            Marietta, GA 30064                                Chicago, IL 60601




                                                10
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 54 of 67 PageID #:877




                                                      Counsel for Defendants Kenneth
  Counsel for Plaintiffs Travis Dorvit and        Winemaster, Jay Hansen, Ellen R. Hoffing,
  Michael Martin and Stockholder Bruce             Kenneth W. Landini and Mary E. Vogt
                  Fisher
                                                              John J. Sikora, Jr.
                                                         LATHAM & WATKINS LLP
                                                         330 North Wabash Suite 2800
                                                              Chicago, IL 60611

                                                  Counsel for Defendant Gary S. Winemaster

                                                               James A. Rolfes
                                                              REED SMITH LLP
                                                          10 South Wacker, 40th Floor
                                                              Chicago, IL 60606

                                                     Counsel for Defendant Michael P. Lewis

                                                             Michael J. Diver
                                                     KATTEN MUCHIN ROSENMAN LLP
                                                          525 W. Monroe Street
                                                            Chicago, IL 60661

                                                     Counsel for Defendant Daniel P. Gorey

       Any Current PSI Stockholder who does not make his, her, or its objection in the manner

provided herein shall be deemed to have waived such objection and shall forever be foreclosed

from making any objection to the fairness, reasonableness, or adequacy of the Settlement or the

Fee and Expense Amount, including any Incentive Amount, as set forth in the Stipulation, unless

otherwise ordered by the Court, but shall be forever bound by the Final Order and Judgment to

be entered, the dismissal of the Action with prejudice, and any and all of the releases set forth in

the Stipulation.

IX.    CONDITIONS FOR SETTLEMENT

       The Settlement is conditioned upon the occurrence of certain events described in the

Stipulation, which requires, among other things: (a) the dismissal with prejudice of the Action

without the award of any damages, costs, fees, or the grant of any further relief, except as



                                                11
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 55 of 67 PageID #:877




provided in the Stipulation; (b) the entry by the Court of a Final Order and Judgment that

provides for the dismissal with prejudice of the Action and granting the release of the Released

Claims; and (c) the Settlement becoming Final. If, for any reason, any one of the conditions

described in the Stipulation is not met and/or the entry of the Final Order and Judgment does not

occur, the Stipulation shall be null and void and of no force and effect and the Parties to the

Stipulation will be restored to their respective positions in the Action as of the date immediately

preceding the date of the Stipulation.

X.     EXAMINATION OF PAPERS AND INQUIRIES

       This Notice contains only a summary of the terms of the Settlement. For a more detailed

statement of the matters involved in the Action, reference is made to the Stipulation, which may

be inspected at the Clerk of the Court's Office for the United States District Court for the

Northern District of Illinois, Everett McKinley Dirksen United States Courthouse, 219 South

Dearborn Street Chicago, IL 60604 during business hours of each business day or by visiting

PSI's website at http://ir.PSI.is/investors/. The Stipulation is also available for viewing at

www.robbinsarroyo.com and www.ktmc.com.

       Any other inquiries regarding the Settlement or the Action should be addressed in writing

to the following:

                                        Stephen J. Oddo
                                    ROBBINS ARROYO LLP
                                      5040 Shoreham Place
                                     San Diego, CA 92122

                                          Eric Zagar
                                KESSLER TOPAZ MELTZER &
                                        CHECK LLP
                                   280 King of Prussia Road
                                      Radnor, PA 19087

                                      Michael I. Fistel Jr.
                                    JOHNSON FISTEL, LLP


                                                12
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 56 of 67 PageID #:877




                               40 Powder Springs Street
                                 Marietta, GA 30064

  Counsel for Plaintiffs Travis Dorvit and Michael Martin and Stockholder Bruce Fisher

   PLEASE DO NOT TELEPHONE THE COURT, PSI, OR THE INDIVIDUAL

                   DEFENDANTS REGARDING THIS NOTICE.




                                          13
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 57 of 67 PageID #:877




      EXHIBIT C
 Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 58 of 67 PageID #:877




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )



       SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENT
                     OF STOCKHOLDER ACTION
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 59 of 67 PageID #:877




TO:    ALL RECORD AND BENEFICIAL OWNERS OF POWER SOLUTIONS
       INTERNATIONAL, INC. ("PSI") COMMON STOCK, EXCLUDING THE
       INDIVIDUAL DEFENDANTS, THE OFFICERS AND DIRECTORS OF PSI,
       MEMBERS OF THEIR IMMEDIATE FAMILIES, AND ANY ENTITY IN
       WHICH INDIVIDUAL DEFENDANTS HAVE OR HAD A CONTROLLING
       INTEREST ("CURRENT PSI STOCKHOLDERS").

        THIS NOTICE IS GIVEN pursuant to an order of the United States District Court for the
Northern District of Illinois (the "Court"), to inform you of a proposed stipulated settlement (the
"Settlement") in the above-captioned derivative action (the "Action"). The Action involves
claims brought derivatively on behalf of PSI, against certain of its current and former directors
and officers alleging breaches of fiduciary duty, relating to certain events, public statements, and
allegedly improper statements in PSI's press releases and U.S. Securities and Exchange
Commission ("SEC") filings. The Action also involves claims for unjust enrichment against
certain defendants for the compensation they received during the time they were associated with
PSI, waste of corporate assets, and for failure to hold an annual meeting of stockholders.

         Defendants, individually and collectively, have denied and continue to deny each and all
of the claims and contentions alleged by Plaintiffs in the Action, including all charges of fault,
wrongdoing or liability arising out of any of the conduct, statements, acts or omissions alleged,
or that could have been alleged in the Action. Nonetheless, Defendants have agreed to the
Settlement on the terms and subject to the conditions in the Stipulation of Settlement dated [ * ],
2019. Under the terms of the Stipulation of Settlement dated ____, 2019 ("Stipulation"), as a
part of the proposed Settlement, Defendants shall cause to be paid $1,875,000 to a settlement
fund (the "Settlement Fund"). In addition, PSI has agreed that within thirty (30) days of the
issuance of an order approving the settlement of the Action, PSI will adopt certain corporate
governance reforms ("Reforms"), which PSI shall maintain for a period of not less than four (4)
years or so long as the Company remains a public company. The Parties agree that the
initiation, prosecution, and settlement of the Action were material factors in the Reforms. The
Parties further agree that the Reforms confer a substantial benefit to PSI as part of the Settlement
of the Action.

        In light of the substantial benefits conferred upon PSI by Plaintiffs' Counsel's efforts, in
connection with a motion for final approval of the Settlement, Plaintiffs' Counsel will request an
award of attorneys' fees and expenses of $937,500 to be paid out of the Settlement Fund (the
"Fee and Expense Amount"). Additionally, Plaintiffs' Counsel may also apply on behalf of
Plaintiffs for an incentive award in the amount of $2,000 (the "Incentive Amount") in
recognition of Plaintiffs' participation and efforts in the prosecution of the Action. The Incentive
Amount shall be funded from the Fee and Expense Amount, as approved by the Court.

       YOU ARE HEREBY NOTIFIED THAT a hearing (the "Settlement Hearing") will be
held on _____________________ ___, 2019, at _______ __.m., before the Honorable Thomas
M. Durkin, of the United States District Court for the Northern District of Illinois, Everett
McKinley Dirksen United States Courthouse, 219 South Dearborn Street Chicago, IL 60604, for
the purpose of determining whether the Settlement should be approved as fair, reasonable, and
adequate and whether the Fee and Expense Amount, including the Incentive Amount, should be
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 60 of 67 PageID #:877




approved. Because this is a stockholder derivative action brought for the benefit of PSI, no
individual Current PSI Stockholders has the right to receive any individual compensation as a
result of the Settlement.

        IF YOU ARE AN OWNER OF PSI COMMON STOCK, YOUR RIGHTS MAY BE
AFFECTED BY THE SETTLEMENT. This notice contains only a summary of the Action
and the terms of the Settlement. The terms and conditions of the proposed Settlement are set
forth fully in the Stipulation described above. If you are a Current PSI Stockholders, you may
obtain a copy of a detailed notice to Current PSI Stockholders (the "Notice") describing the
Action, the proposed Settlement, and the rights of Current PSI Stockholders with regard to the
Settlement, as well as a copy of the Stipulation, by visiting the website http://ir.PSI.is/investors/.
The Stipulation is also available for viewing at www.robbinsarroyo.com and www.ktmc.com

        Should you have any other questions regarding the proposed Settlement of the Action,
please contact the following counsel for Plaintiffs:

                                        Stephen J. Oddo
                                    ROBBINS ARROYO LLP
                                      5040 Shoreham Place
                                     San Diego, CA 92122

                                      Eric L. Zagar
                         KESSLER TOPAZ MELTZER & CHECK LLP
                                 280 King of Prussia Road
                                    Radnor, PA 19087

                                        Michael I. Fistel Jr.
                                     JOHNSON FISTEL, LLP
                                     40 Powder Springs Street
                                       Marietta, GA 30064

     Counsel for Plaintiffs Travis Dorvit and Michael Martin and Stockholder Bruce Fisher.

        Any Current PSI Stockholder may object and/or appear and show cause, if he, she, or it
has any concern, why the Settlement should not be finally approved as fair, reasonable, and
adequate, why the Final Order and Judgment should not be entered thereon, or why the Fee and
Expense Amount and any Incentive Amount, should not be finally approved; provided, however,
unless otherwise ordered by the Court, that no Current PSI Stockholders shall be heard or
entitled to contest the approval of the terms and conditions of the Settlement, or, if approved, the
Final Order and Judgment to be entered approving the Settlement, or the Fee and Expense
Amount, unless that stockholder has filed at least fourteen (14) days prior to the Settlement
Hearing an objection with the Court. Any objection to the Settlement, the Fee and Expense
Amount, or the Incentive Amount must be filed, in accordance with the procedures set forth in
the Notice, with the Clerk of the Court (Honorable Thomas M. Durkin, of the United States
District Court for the Northern District of Illinois, Everett McKinley Dirksen United States
Courthouse 219 South Dearborn Street Chicago, IL 60604), no later than ________________,
2019, and served by hand or first class mail (postage prepaid) for delivery by the same date on
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 61 of 67 PageID #:877




Plaintiffs' counsel (at the addresses listed above) and on counsel for Defendants (at the addresses
listed below):

             Stephen J. Oddo                                    Nilofer Umar
         ROBBINS ARROYO LLP                                SIDLEY AUSTIN LLP
           5040 Shoreham Place                            One South Dearborn Street
          San Diego, CA 92122                                Chicago, IL 60603

             Eric L. Zagar                      Counsel for PSI and Defendants Shaojun Sun,
     KESSLER TOPAZ MELTZER &                    Jiang Kui, Jason Lin, Leslie A. Coolidge, and
             CHECK LLP                                       Frank P. Simpkins
        280 King of Prussia Road
           Radnor, PA 19087                                 Thomas P. Cimino, Jr.
                                                            VEDDER PRICE P.C.
            Michael I. Fistel Jr.                              222 N. LaSalle
         JOHNSON FISTEL, LLP                                     Suite 2600
         40 Powder Springs Street                            Chicago, IL 60601
           Marietta, GA 30064
                                                Counsel for Defendants Kenneth Winemaster,
  Counsel for Plaintiffs Travis Dorvit and       Jay Hansen, Ellen R. Hoffing, Kenneth W.
  Michael Martin and Stockholder Bruce                   Landini and Mary E. Vogt
                  Fisher
                                                             John J. Sikora, Jr.
                                                        LATHAM & WATKINS LLP
                                                        330 North Wabash Suite 2800
                                                             Chicago, IL 60611

                                                  Counsel for Defendant Gary S. Winemaster

                                                               James A. Rolfes
                                                             REED SMITH LLP
                                                         10 South Wacker, 40th Floor
                                                              Chicago, IL 60606

                                                   Counsel for Defendant Michael P. Lewis

                                                           Michael J. Diver
                                                   KATTEN MUCHIN ROSENMAN LLP
                                                        525 W. Monroe Street
                                                          Chicago, IL 60661

                                                   Counsel for Defendant Daniel P. Gorey

PLEASE DO NOT CALL OR WRITE THE COURT, PSI, OR THE INDIVIDUAL
DEFENDANTS REGARDING THIS NOTICE.
Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 62 of 67 PageID #:877




      EXHIBIT D
 Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 63 of 67 PageID #:877




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )


                    [PROPOSED] FINAL ORDER AND JUDGMENT
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 64 of 67 PageID #:877




       This matter came before the Court for hearing pursuant to this Court's Order Directing

Notice of Proposed Settlement to Stockholders, dated ________, 2019 (the "Notice Order"), on

the application of the Parties for final approval of the Settlement set forth in the Stipulation of

Settlement dated May 10, 2019 (the "Stipulation"). Due and adequate notice having been given

to Power Solutions International, Inc. ("PSI") stockholders as required in said Notice Order, and

the Court having considered all papers filed and proceedings had herein and otherwise being

fully informed in the premises and good cause appearing therefore, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that:

       1.      This Final Order and Judgment ("Judgment") incorporates by reference the

definitions in the Stipulation, and except where otherwise specified, all capitalized terms used

herein shall have the same meanings as set forth in the Stipulation.

       2.      This Court has jurisdiction over the subject matter of this Action, including all

matters necessary to effectuate the Settlement, and over all Parties.

       3.      The Court finds that the Settlement set forth in the Stipulation is fair, reasonable,

and adequate as to each of the Parties, PSI, and Current PSI Stockholders, and hereby finally

approves the Settlement in all respects and orders the Parties to perform its terms to the extent

the Parties have not already done so.

       4.      This Action, all claims contained herein, and any other Released Claims, are

hereby ordered as fully, finally, and forever compromised, settled, released, discharged, and

dismissed with prejudice by virtue of the proceedings herein and this Judgment. The Parties are

to bear their own costs, except as otherwise provided in the Stipulation.

       5.      Upon the Effective Date, the Releasing Parties shall be deemed to have, and by

operation of this Judgment shall have, fully, finally, and forever settled, released, relinquished,




                                                -1-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 65 of 67 PageID #:877




extinguished, discharged, and dismissed with prejudice the Released Claims (including

Unknown Claims) against the Released Persons any and all of the claims arising out of, relating

to, or in connection with the defense, settlement, or resolution of the Action against the Released

Persons. The Releasing Parties shall also forever be barred and enjoined from instituting,

commencing, or prosecuting any and all of the Released Claims against any of the Released

Persons. Nothing in this Paragraph shall affect the Released Parties' ability to enforce the

releases and other terms and conditions contained in the Stipulation and/or the Judgment entered

pursuant thereto.

       6.      Upon the Effective Date, each of the Defendants shall be deemed to have fully,

finally, and forever settled, released, discharged, extinguished, and dismissed with prejudice

Plaintiffs and Plaintiffs' Counsel from all claims (including Unknown Claims), arising out of,

relating to, or in connection with the institution, prosecution, assertion, settlement, or resolution

of the Action or the Released Claims.

       7.      Nothing herein shall in any way impair or restrict the rights of any Party to

enforce the terms of the Stipulation.

       8.      The Court finds that the Notice of Pendency and Proposed Settlement of

Stockholder Action posted on the Investor Relations portion of PSI's website, posted on

Plaintiffs' Counsel's website, and the Summary Notice published in Investor's Business Daily,

provided the best notice practicable under the circumstances to all persons entitled to such

notice, and said notice fully satisfied the requirements of Rule 23.1 of the Federal Rules of Civil

Procedure and due process.




                                                -2-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 66 of 67 PageID #:877




       9.      The Court finds that during the course of the Action, the Parties and their counsel

at all times complied with Local Rule 83.50 of the Local Rules of the United States District

Court for the Northern District of Illinois.

       10.     The Court finds that the Fee and Expense Amount is fair and reasonable in light

of the substantial benefits conferred upon PSI by the Settlement, and finally approves the Fee

and Expense Amount.

       11.     The Court finds that the Incentive Amount is fair and reasonable, in accordance

with the Stipulation, and finally approves the Incentive Amount, to be paid from the Fee and

Expense Amount by Plaintiffs' Counsel.

       12.     This Judgment, the facts and terms of the Stipulation, including any exhibits

attached thereto, all proceedings in connection with the Settlement, any act performed or

document executed pursuant to or in furtherance of the Stipulation or the Settlement, and any

negotiations, discussions, actions, and proceedings in connection with the Stipulation or

Settlement shall not be offered, received, or used in any way as evidence of, or be deemed to be

evidence of, a presumption, concession, or admission of: (a) the Parties with respect to the truth

of any fact alleged or that could have been alleged by Plaintiffs or the validity, or lack thereof, of

any claim that has been or could have been asserted in the Action, or the deficiency or infirmity

of any defense that has been or could have been asserted in the Action, or of any fault,

wrongdoing, negligence, or liability of any of the Released Parties; (b) any fault,

misrepresentation, or omission with respect to any statement or written document approved,

issued, or made by any Released Party, or against Plaintiffs as evidence of any infirmity in her

claims; or (c) any liability, fault, negligence, omission, or wrongdoing whatsoever, or in any way

referred to for any other reason as against the Released Parties, in any arbitration proceeding or




                                                -3-
  Case: 1:17-cv-01097 Document #: 85-1 Filed: 05/10/19 Page 67 of 67 PageID #:877




other civil, criminal, or administrative action or proceeding in any court, administrative agency,

or other tribunal.

        13.     This Judgment, the Stipulation, the Settlement, the Term Sheet, and any act

performed or document executed pursuant to or in furtherance thereof, shall not be admissible in

any proceeding for any purpose, except to enforce the terms of the Settlement. However, the

Released Parties may refer to the Settlement, and file the Stipulation and/or this Judgment, in any

action that may be brought against them to effectuate the liability protections granted them

thereunder, including, without limitation, to support a defense or claim based on principles of res

judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement,

judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar

defense or claim under U.S. federal or state law or foreign law.

        14.     Without affecting the finality of this Judgment in any way, the Court hereby

retains continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Parties for

the purpose of construing, enforcing, and administering the Stipulation and this Judgment,

including, if necessary, setting aside and vacating this Judgment, on motion of a Party, to the

extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur

in accordance with the Stipulation.

        15.     This Judgment is a final, appealable judgment and the Court directs immediate

entry of the Judgment forthwith by the Clerk in accordance with Rule 58 of the Federal Rules of

Civil Procedure, dismissing the Consolidated Action with prejudice.

        IT IS SO ORDERED.

DATED:
                                                  BY ORDER OF THE COURT
                                                  UNITED STATES DISTRICT COURT




                                               -4-
